 

 

 

 

 

 

Exhibit 10.1

 

CONSULTING AGREEMENT

            This Consulting Agreement (“Agreement”), dated as of April 1, 2009
is made and entered into by and between THOMAS R. SALDIN (hereinafter referred
to as the “Consultant”), and IDAHO POWER COMPANY, including its parent company,
IDACORP, INC., and all of IDACORP, INC’s and IDAHO POWER COMPANY’s subsidiaries
and/or affiliates (hereinafter collectively referred to as the “Company”).

WITNESSETH THAT

WHEREAS, the Consultant was formerly Senior Vice President and General Counsel
with the Company; and

WHEREAS, the Company desires to retain the services of the Consultant; and

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the Company and Consultant hereby agree as follows:


1.         TERM.


(A)                TERM OF AGREEMENT.


(I)                 THE COMPANY HEREBY RETAINS THE CONSULTANT, AND CONSULTANT
AGREES TO BE SO RETAINED, ON THE TERMS AND SUBJECT TO THE CONDITIONS SET FORTH
IN THIS AGREEMENT, COMMENCING ON APRIL 1, 2009 (THE “EFFECTIVE DATE”); AND,
UNLESS SOONER TERMINATED PURSUANT TO SECTION 5, CONTINUING UNTIL DECEMBER 31,
2009 (THE “TERM OF AGREEMENT”).


2.                  SERVICES OF CONSULTANT.  THE CONSULTANT AGREES TO PROVIDE
LEGAL AND/OR BUSINESS CONSULTING SERVICES THAT MAY BE REQUIRED BY THE COMPANY
FROM TIME TO TIME DURING THE TERM OF AGREEMENT INCLUDING, WITHOUT LIMITATION,
OFFERING COUNSEL RELATED TO CORPORATE GOVERNANCE AND ANNUAL MEETING MATTERS, AND
GENERAL BUSINESS MATTERS.  CONSULTANT AGREES TO MEET WITH REX BLACKBURN, SENIOR
VICE PRESIDENT AND GENERAL COUNSEL, OR ANY OTHER DESIGNEE OF THE COMPANY, TO
DISCUSS ISSUES OR ANSWER QUESTIONS REGARDING THE COMPANY’S LEGAL AND/OR BUSINESS
MATTERS UPON REASONABLE NOTICE AT A MEETING PLACE SELECTED BY THE COMPANY.  THE
COMPANY AGREES THAT CONSULTANT WILL BE REIMBURSED FOR ANY REASONABLE EXPENSES
ASSOCIATED WITH TRAVEL TO AND ATTENDANCE AT SUCH MEETINGS IN ACCORDANCE WITH
SECTION 3 OF THE AGREEMENT.

 

--------------------------------------------------------------------------------

 


 

 

 

 


3.                  FEES AND EXPENSES.  IN CONSIDERATION FOR THE SERVICES TO BE
PROVIDED BY THE CONSULTANT HEREUNDER, THE COMPANY SHALL, DURING THE TERM OF
AGREEMENT, PAY CONSULTANT A RETAINER OF $3,000 PER MONTH, IN EXCHANGE FOR WHICH
CONSULTANT AGREES TO PROVIDE UP TO 20 HOURS OF SERVICE PER MONTH (“RETAINED
SERVICES”). UPON MUTUAL AGREEMENT OF CONSULTANT AND COMPANY, CONSULTANT AGREES
TO PROVIDE SERVICES IN EXCESS OF RETAINED SERVICES, AT A RATE OF $150.00 PER
HOUR.  FOR ANY SERVICES IN EXCESS OF RETAINED SERVICES, CONSULTANT SHALL SUBMIT
AN ITEMIZED STATEMENT OF SERVICES RENDERED AND EXPENSES INCURRED (“ITEMIZED
STATEMENT”) TO REX BLACKBURN, AND PROVIDE A COPY THEREOF TO MARY GRAY. 
CONSULTANT SHALL SUBMIT THE ITEMIZED STATEMENT WITHIN TEN (10) DAYS FOLLOWING
THE CLOSE OF EACH CALENDAR MONTH.  THE COMPANY SHALL PAY CONSULTANT THE AMOUNT
OF ANY FEES DUE AS SOON AS PRACTICABLE (BUT NOT LATER THAN 30 DAYS) FOLLOWING
THE TENTH OF EACH CALENDAR MONTH.  CONSULTANT SHALL NOT WORK MORE THAN 25 HOURS
PER MONTH WITHOUT THE PRIOR WRITTEN APPROVAL OF REX BLACKBURN.  THE CONSULTANT
SHALL ALSO BE ENTITLED TO REIMBURSEMENT OF REASONABLE EXPENSES ASSOCIATED WITH
THE CONSULTANT’S PROVISION OF SERVICES PURSUANT TO THIS AGREEMENT, PROVIDED SUCH
EXPENSES ARE APPROVED IN ADVANCE IN WRITING BY THE COMPANY.  ANY REIMBURSEMENT
TO WHICH THE CONSULTANT IS ENTITLED PURSUANT TO THIS SECTION 3 SHALL BE SUBJECT
TO THE FOLLOWING CONDITIONS: (A) SUCH REIMBURSEMENT SHALL BE PAID NO LATER THAN
THE CALENDAR YEAR FOLLOWING THE CALENDAR YEAR IN WHICH THE EXPENSE WAS INCURRED,
(B) THE AMOUNT OF EXPENSES ELIGIBLE FOR REIMBURSEMENT DURING ANY CALENDAR YEAR
MAY NOT AFFECT THE AMOUNT OF EXPENSES ELIGIBLE FOR REIMBURSEMENT IN ANY OTHER
CALENDAR YEAR, (C) THE RIGHT TO REIMBURSEMENT UNDER THIS SECTION 3 SHALL NOT BE
SUBJECT TO LIQUIDATION OR EXCHANGE FOR ANOTHER BENEFIT AND (D) ONLY EXPENSES
INCURRED DURING THE TERM OF AGREEMENT SHALL BE ELIGIBLE FOR REIMBURSEMENT.


4.                  INDEPENDENT CONTRACTOR STATUS.  CONSULTANT SHALL BE AN
INDEPENDENT CONTRACTOR AND AS SUCH SHALL NOT HAVE ANY AUTHORITY TO BIND OR
COMMIT THE COMPANY.  THE CONSULTANT AND THE COMPANY AGREE THAT CONSULTANT IS
SELF-EMPLOYED AND WILL BE RESPONSIBLE FOR ALL TAXES, SELF-EMPLOYMENT TAXES AND
INCOME TAXES.  OTHER THAN THOSE BENEFITS TO WHICH CONSULTANT IS ENTITLED BY
VIRTUE OF HIS FORMER EMPLOYMENT BY THE COMPANY, THE CONSULTANT SHALL NOT
PARTICIPATE IN ANY COMPANY EMPLOYEE BENEFIT PLANS.  THE COMPANY SHALL NOT
WITHHOLD TAXES FROM ANY PAYMENTS TO CONSULTANT.


5.                  TERMINATION OF AGREEMENT FOR CAUSE.  THE COMPANY MAY
TERMINATE THE AGREEMENT DURING THE TERM OF AGREEMENT AT ANY TIME FOR CAUSE.  FOR
PURPOSES OF THIS AGREEMENT, “CAUSE” MEANS CONDUCT AMOUNTING TO: (1) FRAUD OR
DISHONESTY AGAINST THE COMPANY, (2) WILLFUL MISCONDUCT, REPEATED REFUSAL TO
FOLLOW THE REASONABLE DIRECTION OF THE COMPANY OR COMMITTING A KNOWING VIOLATION
OF THE LAW IN THE COURSE OF THE PERFORMANCE OF CONSULTANT’S DUTIES, (3) A
CONVICTION OR PLEA OF GUILTY OR NOLO CONTENDERE TO A FELONY OR CRIME INVOLVING
DISHONESTY, AND (4) A MATERIAL BREACH OR MATERIAL VIOLATION OF THE TERMS OF THIS
AGREEMENT.  UPON TERMINATION OF THIS AGREEMENT FOR ANY REASON, CONSULTANT WILL
CEASE ALL WORK AND SHALL PROMPTLY PROVIDE TO THE COMPANY ANY MATERIALS THAT MAY
HAVE BEEN PROVIDED TO CONSULTANT IN CONNECTION WITH THIS AGREEMENT AND ALL WORK
PRODUCT AND FILES DEVELOPED BY CONSULTANT UNDER THIS AGREEMENT.  THE TERM OF
AGREEMENT SHALL TERMINATE UPON THE CONSULTANT’S DEATH UNLESS TERMINATED EARLIER
PURSUANT TO SOME OTHER PROVISION OF THIS AGREEMENT.


6.                  SUCCESSORS.


(A)                ASSIGNMENT OF AGREEMENT.  THIS AGREEMENT IS PERSONAL TO THE
CONSULTANT AND, WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY, SHALL NOT BE
ASSIGNABLE BY THE CONSULTANT OTHERWISE THAN BY WILL OR THE LAWS OF DESCENT AND
DISTRIBUTION.

2

--------------------------------------------------------------------------------

 


 

 

 

 


(B)               SUCCESSORS OF THE COMPANY.  NO RIGHTS OR OBLIGATIONS OF THE
COMPANY UNDER THIS AGREEMENT MAY BE ASSIGNED OR TRANSFERRED EXCEPT THAT THE
COMPANY WILL REQUIRE ANY SUCCESSOR (WHETHER DIRECT OR INDIRECT, BY PURCHASE,
MERGER, CONSOLIDATION OR OTHERWISE) TO ALL OR SUBSTANTIALLY ALL OF THE BUSINESS
AND/OR ASSETS OF THE COMPANY TO EXPRESSLY ASSUME AND AGREE TO PERFORM THIS
AGREEMENT IN THE SAME MANNER AND TO THE SAME EXTENT THAT THE COMPANY WOULD BE
REQUIRED TO PERFORM IT IF NO SUCH SUCCESSION HAD TAKEN PLACE.  AS USED IN THIS
AGREEMENT, “COMPANY” SHALL MEAN THE COMPANY AS HEREIN BEFORE DEFINED AND ANY
SUCCESSOR THAT EXECUTES AND DELIVERS THE AGREEMENT PROVIDED FOR IN THIS SECTION
6 OR WHICH OTHERWISE BECOMES BOUND BY ALL THE TERMS AND PROVISIONS OF THIS
AGREEMENT BY OPERATION OF LAW.


7.                  MISCELLANEOUS.


(A)                GOVERNING LAW AND CAPTIONS.  THIS AGREEMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF IDAHO WITHOUT REFERENCE TO
PRINCIPLES OF CONFLICT OF LAWS.  THE CAPTIONS OF THIS AGREEMENT ARE NOT PART OF
THE PROVISIONS HEREOF AND SHALL HAVE NO FORCE OR EFFECT.


(B)               NOTICES.  ALL NOTICES AND OTHER COMMUNICATIONS UNDER THIS
AGREEMENT SHALL BE IN WRITING AND SHALL BE GIVEN BY HAND DELIVERY OR BY
FACSIMILE (PROVIDED CONFIRMATION OF RECEIPT OF SUCH FACSIMILE IS RECEIVED) TO
THE OTHER PARTY OR BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED,
POSTAGE PREPAID, OR BY FEDERAL EXPRESS OR OTHER NATIONALLY-RECOGNIZED OVERNIGHT
COURIER THAT REQUIRES SIGNATURES OF RECIPIENTS UPON DELIVERY AND PROVIDES
TRACKING SERVICES, ADDRESSED AS FOLLOWS:

If to the Consultant:

Thomas R. Saldin

3138 S. Abigail Way

Boise, Idaho   83706

 

If to the Company:

 

Rex Blackburn

Senior Vice President and General Counsel

IDACORP, Inc.

1221 W. Idaho Street

Boise, Idaho   83702

 

With a copy to:

 

Mary Gray

Paralegal II

Idaho Power Company

1221 W. Idaho Street

Boise, Idaho   83702

 

or  to such other address as either party furnishes to the other in writing in
accordance with this subsection 7(b).  Notices and communications shall be
effective when actually received by the addressee.


(C)                AMENDMENT.  THIS AGREEMENT MAY NOT BE AMENDED OR MODIFIED
EXCEPT BY A WRITTEN AGREEMENT EXECUTED BY THE PARTIES HERETO OR THEIR RESPECTIVE
SUCCESSORS AND LEGAL REPRESENTATIVES.

3

--------------------------------------------------------------------------------

 


 

 

 

 


(D)               SEVERABILITY.  THE INVALIDITY OR UNENFORCEABILITY OF ANY
PROVISION OF THIS AGREEMENT SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF
ANY OTHER PROVISION OF THIS AGREEMENT.  IF ANY PROVISION OF THIS AGREEMENT SHALL
BE HELD INVALID OR UNENFORCEABLE IN PART, THE REMAINING PORTION OF SUCH
PROVISION, TOGETHER WITH ALL OTHER PROVISIONS OF THIS AGREEMENT, SHALL REMAIN
VALID AND ENFORCEABLE AND CONTINUE IN FULL FORCE AND EFFECT TO THE FULLEST
EXTENT CONSISTENT WITH LAW.


(E)                WAIVER.  THE CONSULTANT’S OR THE COMPANY’S FAILURE TO INSIST
UPON STRICT COMPLIANCE WITH ANY PROVISION OF, OR TO ASSERT ANY RIGHT UNDER, THIS
AGREEMENT SHALL NOT BE DEEMED TO BE A WAIVER OF SUCH PROVISION OR RIGHT OR OF
ANY OTHER PROVISION OF OR RIGHT UNDER THIS AGREEMENT.


(F)                ENTIRE UNDERSTANDING; COUNTERPARTS.  THE CONSULTANT AND THE
COMPANY ACKNOWLEDGE THAT THIS AGREEMENT SUPERSEDES AND TERMINATES ANY OTHER
AGREEMENTS BETWEEN THE CONSULTANT (IN HIS ROLE AS CONSULTANT, BUT NOT WITH
REGARD TO HIS PREVIOUS ROLE AS EMPLOYEE) AND THE COMPANY.  THIS AGREEMENT MAY BE
EXECUTED IN SEVERAL COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL AND
SAID COUNTERPART SHALL CONSTITUTE BUT ONE AND THE SAME INSTRUMENT.


(G)               RIGHTS AND BENEFITS UNSECURED.  THE RIGHTS AND BENEFITS OF THE
CONSULTANT UNDER THIS AGREEMENT MAY NOT BE ANTICIPATED, ASSIGNED, ALIENATED, OR
SUBJECT TO ATTACHMENT, GARNISHMENT, LEVY, EXECUTION, OR OTHER LEGAL OR EQUITABLE
PROCESS EXCEPT AS REQUIRED BY LAW.  ANY ATTEMPTS BY THE CONSULTANT TO
ANTICIPATE, ALIENATE, ASSIGN, SELL, TRANSFER, PLEDGE OR ENCUMBER THE SAME SHALL
BE VOID.  PAYMENTS HEREUNDER SHALL NOT BE CONSIDERED ASSETS OF THE CONSULTANT IN
THE EVENT OF INSOLVENCY OR BANKRUPTCY.


(H)               NONCONTRAVENTION.  THE COMPANY REPRESENTS THAT THE COMPANY IS
NOT PREVENTED FROM ENTERING INTO, OR PERFORMING THIS AGREEMENT BY THE TERMS OF
ANY LAW, ORDER, RULE OR REGULATION, ITS BY-LAWS OR DECLARATION OF TRUST, OR ANY
AGREEMENT TO WHICH IT IS A PARTY.


(I)                 SECTION AND SUBSECTION HEADINGS.  THE SECTION AND SUBSECTION
HEADINGS IN THIS AGREEMENT ARE FOR CONVENIENCE OF REFERENCE ONLY; THEY FORM NO
PART OF THIS AGREEMENT AND SHALL NOT AFFECT ITS INTERPRETATION.

8.         Confidentiality.

a.         Confidential Information.  All information which the Company
discloses to the Consultant shall be deemed to be Confidential Information,
protected under the terms of this Agreement, provided in the case of tangible
information, such information is marked with a legend or writing, stating that
it is Confidential Information, or with a similar marking, and in the case of
orally, visually, or electronically disclosed information, such information is
orally identified at the time of initial disclosure as being Confidential
Information or with a similar identification and followed within thirty (30)
days by a written notice setting forth a brief description of the information
and confirming the Confidential Information classification.  All tangible, oral,
visual, and electronic information disclosed in accordance with the terms of
this paragraph shall hereinafter be referred to as “Confidential Information”.

4

--------------------------------------------------------------------------------

 


 

 

 

 

b.         Protection of Confidential Information.  During the Term of Agreement
and for a period of three (3) years after its expiration, the Consultant will
safeguard said Confidential Information with the same degree of care as it
exercises over its own Confidential Information, but in no event less than
reasonable care. 

c.         Exceptions.  Confidential Information will not be deemed to include
information which,  (i) at the time of disclosure to the Consultant is generally
available to the public or thereafter, without any fault of the Consultant,
becomes generally available to the public by publication or otherwise, or which
becomes general knowledge; or (ii) was in the possession of the Consultant prior
to its disclosure by the disclosing Party; or (iii) was independently made known
without restriction to the Consultant by a third party not under any obligation
of secrecy or confidentiality to the disclosing Party; or (iv) was developed by
the Consultant independently from the Confidential Information disclosed to it
by the disclosing Party.

IN WITNESS WHEREOF, the Consultant has hereunto set the Consultant’s hand and
the Company has caused this Agreement to be executed, all as of the day and year
first above written.

 

COMPANY

 

 

By: /s/ Rex Blackburn___________________

Its:    Senior Vice President & General Counsel

 

 

CONSULTANT

 

 

/s/ Thomas R. Saldin_________________

Thomas R. Saldin

 

5

--------------------------------------------------------------------------------

 

 